Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment submitted on 03/10/2021 wherein Claims 1 and 4-8 are pending and ready for examination. Claims 2 and 3 have been cancelled.
Allowable Subject Matter
Claims 1 and 4-8 allowed. The following is an examiner’s statement of reasons for allowance.
Regarding independent Claims 1 and 8, Kawasaki teaches all the elements of the claims except wherein the oil-flow-passage forming member includes: a rigid portion to which the sensor mount is attached; and a soft portion connected to the rigid portion, configured to be capable of connecting to and separating from the bearing housing, and formed of a softer material than the rigid portion, wherein the soft portion includes, on a surface being in contact with the bearing housing in a state where the oil-flow-passage forming member is connected to the bearing housing, an end portion of the oil flow passage facing the lubricant-oil passage port, formed on the soft portion, and wherein the oil-flow-passage forming member includes a through hole formed through at least an interior of the soft portion, the through hole being inserted onto the vibration transmission leg portion. 

Claims 4-7 allowed for the reason of being dependent on allowed claim.
The closest prior art sources found are:
US20190219052 teaches the drive apparatus having the oil pump including the first oil passage and the second oil passage, and the through hole to connect the second oil passage to the motor shaft, but does not teach the oil passage having the rigid portion and the soft portion, and the through hole formed through at least an interior of the soft portion.
EP0699900 teaches the balancing process for turbosupercharger unit having the oil feeding system, extended with the supply hole provided with a seal, but does not teach the oil passage having the rigid portion and the soft portion, and the through hole formed through at least an interior of the soft portion.
US20190219052 teaches the drive apparatus having the oil pump, but does not teach the oil passage having the rigid portion and the soft portion, and the through hole formed through at least an interior of the soft portion.
US20180080499 teaches bearing device and supercharger with a dumping member to dump the vibrations, but does not teach the oil passage having the rigid portion and the soft portion, and the through hole formed through at least an interior of the soft portion.
US20150337721 teaches turbocharger having a lubricant slinger, but does not teach the oil passage having the rigid portion and the soft portion, and the through hole formed through at least an interior of the soft portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863